Exhibit 10.1

 

BUILD-A-BEAR WORKSHOP, INC.
THIRD AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN
as amended and restated effective March 18, 2014

 

 

 
 

--------------------------------------------------------------------------------

 

 

BUILD-A-BEAR WORKSHOP, INC.
THIRD AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

 

Table of Contents

 

 

      Page        

1.

Purpose of the Plan

1

   

 

2.

Definitions

1

 

A.

“Act”

1

 

B.

“Award”

1

 

C.

“Award Agreement”

1

 

D.

“Board”

1

 

E.

“Cash-Based Award”

2

 

F.

“Change in Control”

2

 

G.

“Code”

2

 

H.

“Committee”

2

 

I.

“Company”

2

 

J.

“Employer”

2

 

K.

“Fair Market Value”

2

 

L.

“Incentive Stock Option”

3

 

M.

“Non-qualified Stock Option”

3

 

N.

“Officer”

3

 

O.

“Option”

3

 

P.

“Other Stock-Based Award”

3

 

Q.

“Parent”

3

 

R.

“Participant”

3

 

S.

“Performance-Based Award”

3

 

T.

“Plan”

3

  U. “Statutory Option Stock” 3   V. “Stock” 3

 

W.

“Stock Appreciation Right”

3

 

X.

“Subsidiary”

4

 

Y.

“Trading Date”

4

   



3.

Stock Subject to the Plan

4

   



4.

Administration

4

   



5.

[Reserved.]

5

   



6.

Options

5

 

A.

Type of Option

5

 

B.

Option Prices

5

 

C.

Exercise - Elections and Restrictions

5

 

D.

Option Terms

6


 
i 

--------------------------------------------------------------------------------

 

  

 

E.

Successive Option Grants

6

 

F.

Additional Incentive Stock Option Requirements

6

 

G.

Deferral of Gain on a Non-qualified Stock Option

7

     

7.

Stock Appreciation Rights

8

 

A.

Grant Terms

8

 

B.

Exercise Terms

8

 

C.

Limitations

8

     

8.

Other Stock-Based Awards and Cash-Based Awards

8

     

9.

Performance-Based Awards

9

     

10.

Nontransferability of Awards

10

     

11.

Tax Withholding

10

     

12.

Adjustments Upon Changes in Capitalization or Corporation Acquisitions

11

     

13.

Amendment and Termination

11

     

14.

Effectiveness of the Plan

12

     

15.

Time of Granting of an Award

12

     

16.

Term of Plan

12

     

17.

Severability

12

     

18.

Non-Waiver of Rights

13

     

19.

Assignment

13

     

20.

No Right To Continued Employment or Other Status

13

     

21.

Choice of Law

13

     

22.

Awards to Employees of Non-United States Subsidiaries

13

     

23.

Section 409A.

14

 

 
ii 

--------------------------------------------------------------------------------

 

 

BUILD-A-BEAR WORKSHOP, INC.
THIRD AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

 

WHEREAS, the Company previously adopted the Build-A-Bear Workshop, Inc. 2004
Stock Incentive Plan and subsequently amended and restated the Plan, effective
July 26, 2006 and effective March 17, 2009 (the “Plan”); and

 

WHEREAS, in accordance with Section 13 of the Plan, the Board of Directors of
the Company, or any duly appointed Committee thereof (the “Board”), may at any
time make such amendments or modifications to the Plan as it shall deem
advisable; provided, however, that if and solely if such approval is required by
applicable law, then to the extent such approval is so required, such amendment
or modification shall be made subject to approval by the holders of Stock; and

 

WHEREAS, the Board deems it advisable to amend the Plan in certain respects and
to completely restate the Plan effective March 18, 2014;

 

NOW, THEREFORE, the Plan is hereby amended and restated as follows:

 

1.

Purpose of the Plan.

 

The purpose of the Plan is to provide the Company with a means to assist in
recruiting, retaining and rewarding certain employees, directors and consultants
and to motivate such individuals to exert their best efforts on behalf of the
Employer by providing incentives through the granting of Awards. By granting
Awards to such individuals, the Company expects that the interests of the
recipients will be better aligned with those of the Employer.

 

2.

Definitions.

  

Unless the context clearly indicates otherwise, the following capitalized terms
shall have the meanings set forth below:

 

 

A.

“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

 

B.

“Award” means a grant under the Plan of an Option, Stock Appreciation Right,
Cash-Based Award or Other Stock-Based Award.

 

 

C.

“Award Agreement” means an agreement entered into between the Employer and a
Participant, or a certificate issued by the Employer as determined by the
Committee, as such agreement or certificate may be amended from time to time,
setting forth the terms and provisions applicable to Awards granted under the
Plan.

 

 

D.

“Board” means the Board of Directors of the Company or any duly appointed
Committee thereof.

 

 
 

--------------------------------------------------------------------------------

 

  

 

E.

“Cash-Based Award” means an Award described in Section 8 as a Cash-Based Award.

 

 

F.

“Change in Control” means (i) the purchase or other acquisition (other than from
the Company) by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Act (excluding, for this purpose, the Company or
its subsidiaries or any employee benefit plan of the Company or its
subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 20% or more of either the then-outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors; or (ii) individuals who, as of the date hereof, constitute the Board
(and, as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person who
becomes a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Section, considered as though such person were a member of the
Incumbent Board; (iii) a reorganization, merger or consolidation involving the
Company, in each case with respect to which persons who were the stockholders of
the Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of, respectively, the common
stock and the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities; or (iv) a liquidation or dissolution of the
Company, or the sale of all or substantially all of the assets of the Company.

 

 

G.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

 

H.

“Committee” means the Compensation and Development Committee of the Board of
Directors, or any committee appointed by the Board of Directors in accordance
with the Company's Bylaws from among its members for the purpose of
administering the Plan. Members of the Committee shall be “Non-Employee
Directors” within the meaning of Rule 16b-3 under the Act, and “Outside
Directors” as defined in Code Section 162(m) and any guidance issued thereunder.

 

 

I.

“Company” means Build-A-Bear Workshop, Inc., a Delaware corporation.

 

 

J.

“Employer” means the Company and any other entity directly or indirectly
controlling, controlled by, or under common control with, the Company or any
other entity designated by the Board in which the Company has an interest.

 

 

K.

“Fair Market Value” means (i) if the Stock is listed on any established stock
exchange its Fair Market Value shall be the closing sales price for such stock
on such exchange for the Trading Day applicable to the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or (ii) in the absence of an established market for the Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

 

 
2

--------------------------------------------------------------------------------

 

  

   

For these purposes, the determination date shall mean for employees receiving an
Award in connection with an initial hire or a promotion within the Company, the
determination date shall mean the Trading Date which is the first date of hire
or promotion. For all other Awards, the determination date shall mean the
Trading Date on which the Committee (or its delegate) approves the Award.

 

 

L.

“Incentive Stock Option” means a stock option which is an incentive stock option
within the meaning of Code Section 422.

 

 

M.

“Non-qualified Stock Option” means a stock option which is not an Incentive
Stock Option.

 

 

N.

“Officer” means an officer of the Company as defined in Rule 16a-1(f) of the
Act.

 

 

O.

“Option” means both an Incentive Stock Option and a Non-qualified Stock Option.

 

 

P.

“Other Stock-Based Award” means an Award granted pursuant to Section 8 and
described as an Other Stock-Based Award.

 

 

Q.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain, or such other meaning as may be hereafter
ascribed to it in Code Section 424.

 

 

R.

“Participant” means an employee, director or consultant of the Employer who is
selected by the Committee to receive an Award.

 

 

S.

“Performance-Based Award” means an Award issued pursuant to the terms of
Section 9.

 

 

T.

“Plan” means the Third Amended and Restated Build-A-Bear Workshop, Inc. 2004
Stock Incentive Plan.

 

 

U.

“Statutory Option Stock” means any stock acquired through the exercise of an
Incentive Stock Option or an option granted under an employee stock purchase
plan as defined in Code Section 423.

 

 

V.

“Stock” means the common stock, par value of $0.01 per share, of the Company.

  

 

W.

“Stock Appreciation Right” means a stock appreciation right described in
Section 7.

 

 
3

--------------------------------------------------------------------------------

 

  

 

X.

“Subsidiary” means any corporation or other legal entity (other than the
Company) in an unbroken chain of corporations or other legal entities beginning
with the Company if, at the time of granting an Award, each of the corporations
or other legal entities other than the last corporation or other legal entity in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock or other equity in one of the other
corporations or other legal entities in such chain, or such other meaning as may
be hereafter ascribed to it in Code Section 424.

 

 

Y.

“Trading Date” means a day on which national stock exchanges and the Nasdaq
System are open for trading.

 

3.

Stock Subject to the Plan.

 

The number of shares of Stock allocated to the Plan and reserved to satisfy
Awards under the Plan as of December 29, 2013 (the “Share Reserve”) shall be an
aggregate of One Million Four Hundred Seventy Five Thousand (1,475,000) shares
of Stock in addition to shares of Stock subject to awards outstanding under (i)
this Plan; and (ii) the Build-A-Bear Workshop, Inc. 2002 Stock Incentive Plan
that may lapse, terminate, be forfeited or otherwise expire. Awards shall be
counted against this limit as one (1) share of Stock for every one (1) share of
Stock subject to the Awards.

 

The maximum number of shares of Stock subject to Awards which are Options and
Stock Appreciation Rights which may be granted during a calendar year to a
Participant shall be Three Hundred Thousand (300,000). Notwithstanding the
preceding, in no event shall the number of shares of Stock awarded to
Participants under the Plan, when taken in combination with the number of
outstanding shares of Stock previously issued by the Company, a Parent or
Subsidiary to employees of the Company, a Parent or Subsidiary, exceed the limit
specified in the Company Charter. The Company may, in its discretion, use shares
held in the treasury or shares acquired on the public market, if applicable, in
lieu of authorized but unissued shares.

 

Shares of Stock subject to an Award that is forfeited, expires or is settled for
cash (in whole or in part) shall, to the extent of such forfeiture, expiration
or cash settlement, be added to the shares of Stock available for Awards under
the Plan. Notwithstanding anything to the contrary herein, the following shares
of Stock shall not be added to the shares authorized for issuance under this
Section 3: (i) shares of Stock tendered by the Participant in payment of the
purchase price of an Option; (ii) shares of Stock tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to Options or Stock Appreciation Rights; (iii) shares of Stock subject to a
Stock Appreciation Right that are not issued in connection with its share
settlement on exercise thereof; and (iv) shares of Stock reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options.

 

4.

Administration.

 

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have plenary authority, in its
discretion, to determine the individuals to whom, and the time or times at
which, Awards shall be granted and the number of shares, if applicable, to be
subject to each Award. In making such determinations, the Committee may take
into account the nature of services rendered by the respective individuals,
their present and potential contributions to the Employer’s success and such
other factors as the Committee, in its discretion, shall deem relevant.

 

 
4

--------------------------------------------------------------------------------

 

 

Subject to the express provisions of the Plan, the Committee shall also have
plenary discretionary authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, to determine the terms and
provisions of the respective Award Agreements (which need not be identical), to
waive or amend any provision hereof in any manner not adversely affecting the
rights granted to the Participant by the express terms hereof and to make all
other determinations necessary or advisable for the administration of the Plan;
provided, however, that no Award granted hereunder may be repriced without
approval by the stockholders of the Company. The Committee’s determinations on
the matters referred to in this Section 4 shall be conclusive, subject to the
restrictions noted herein.

 

The Committee may, to the extent permitted by law, delegate its responsibilities
and authority hereunder to an executive officer of the Company. Notwithstanding
anything herein to the contrary, Chief Executive Officer and Chief President
Bear, Chief Operations Bear, and Chief Human Resources Bear are specifically
designated under the Plan to have plenary authority, in their discretion, as
applicable, to also determine individuals, other than themselves or other
Officers, to whom, and the time or times at which, Awards shall be granted and
the number of shares, if applicable, subject to such Award.

 

5.

[Reserved.].

  



6.

Options.



 

The Committee, in its discretion, may grant Options which are Incentive Stock
Options or Non-qualified Stock Options, as evidenced by the Award Agreement, and
shall be subject to the foregoing and the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine:

 



 

A.

Type of Option. Incentive Stock Options may be granted to any individual
classified by the Committee as an employee of the Company, a Parent or a
Subsidiary. A Non-Qualified Stock Option may be granted to any individual
selected by the Committee.



 



 

B.

Option Prices. The purchase price of the Stock under each Option shall not be
less than 100% of the Fair Market Value of the Stock at the time of the granting
of the Option; provided that, in the case of a Participant who owns more than
10% of the total combined voting power of all classes of stock of the Company, a
Parent or a Subsidiary, the purchase price of the Stock under each Incentive
Stock Option shall not be less than 110% of the Fair Market Value of the Stock
on the date such Option is granted.



 



 

C.

Exercise - Elections and Restrictions. Options may be exercised by delivery to
the Company of a written notice of exercise signed by the proper persons or by
any other form of notice (including electronic notice) approval by the Committee
together with payment in full as described in this Section 6(c).



 



 
5

--------------------------------------------------------------------------------

 



 



   

The purchase price for an Option is to be paid in full upon the exercise of the
Option, either (i) in cash, (ii) in the discretion of the Committee, by the
tender to the Company (either actual or by attestation) of shares of Stock
already owned by the Participant having a Fair Market Value equal to the cash
exercise price of the Option being exercised, (iii) in the discretion of the
Committee, by withholding shares of Stock otherwise issuable pursuant to the
Option having a Fair Market Value equal to the cash exercise price of the Option
being exercised, (iv) in the discretion of the Committee, by any other means
allowable pursuant to applicable law, or (v) in the discretion of the Committee,
by any combination of the payment methods specified in clauses (i), (ii), (iii) 
and (iv) hereof; provided that, no shares of Statutory Option Stock may be
tendered in exercise of an Incentive Stock Option unless (a) such shares have
been held by the Participant for at least one year and (b) at least two years
have elapsed since such Statutory Option Stock was granted. The proceeds of sale
of Stock subject to the Option are to be added to the general funds of the
Company or to the shares of the Stock held in its Treasury, and used for its
corporate purposes as the Board shall determine, subject to the provisions of
this Plan.

 

 

D.

Option Terms. The term of each Option shall not be more than ten (10) years from
the date of granting thereof or such shorter period as is prescribed in the
Award Agreement; provided that, in the case of a Participant who owns more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, a Parent or a Subsidiary, the term of any Incentive Stock Option
shall not be more than five (5) years from the date of granting thereof or such
shorter period as prescribed in the Award Agreement. Within such limit, Options
will be exercisable at such time or times, and subject to such terms,
restrictions and conditions, as the Committee shall, in each instance, approve,
which need not be uniform for all Participants. To the extent Options are
subject to restrictions, Options shall vest in whole shares only, and the holder
of an Option shall not be deemed vested in any fractional share regardless of
anything to the contrary in any Award Agreement. The holder of an Option shall
have none of the rights of a stockholder with respect to the shares subject to
Option until such shares shall be issued to him or her upon the exercise of his
or her Option.



 

E.

Successive Option Grants. As determined by the Committee, successive option
grants may be made to any Participant under the Plan.





 

F.

Additional Incentive Stock Option Requirements.



 



 

(1)

Grant Limits. The maximum aggregate Fair Market Value (determined at the time an
Option is granted) of the Stock with respect to which Incentive Stock Options
are exercisable for the first time by a Participant during any calendar year
(under all plans of the Company, a Parent and a Subsidiary) shall not exceed
$100,000.



 



 
6

--------------------------------------------------------------------------------

 



 



 

(2)

Notice of Disposal. A Participant who disposes of Stock acquired upon the
exercise of an Incentive Stock Option either (i) within two years after the date
of grant of such Incentive Stock Option or (ii) within one year after the
transfer of such shares to the Participant upon exercise, shall notify the
Company of such disposition and of the amount realized upon such disposition.



 



 

(3)

Termination of Participant’s Employment. The holder of any Option issued
hereunder must exercise the Option prior to his or her termination of
employment, except that if the employment of a Participant terminates with the
consent and approval of his or her Employer, the Committee may, in its absolute
discretion, permit the Participant to exercise his or her Option, to the extent
that he or she was entitled to exercise it at the date of such termination of
employment, at any time within three (3) months as approved by the Committee
after such termination, but not after ten (10) years (or five (5) years, if
applicable) from the date of the granting thereof. Notwithstanding the
preceding, the Committee may, in a Participant’s Award Agreement, afford a
Participant who terminates employment other than for cause, the right to
exercise his or her Option, to the extent that he or she was entitled to
exercise it at such date of termination of employment, at any time within
three (3) months as approved by the Committee after such termination, or for
such longer period as the Committee may permit in its sole and absolute
discretion, but not after ten (10) years (or five (5) years, if applicable) from
the date of granting thereof.



 



 

(4)

Death of Participant. In the event of the death of a Participant during the term
of an Award Agreement and while he or she is employed by the Company (or its
Parent or a Subsidiary), or within three (3) months after the termination of his
or her employment other than for cause, any outstanding Option shall become
fully vested (if not already fully vested) and may be exercised by a legatee or
legatees of the Participant under his or her last will, or by his or her
personal representatives or distributees, at any time within a period of one (1)
year after his or her death, but not after ten (10) years from the date of grant
as specified in the Award Agreement; provided, however, that if such Option is
subject to vesting conditions other than the passage of time, the provisions of
this paragraph shall apply only if such other vesting conditions have been
satisfied as of the date of the Participant’s death. The Committee may, in any
Award Agreement, provide additional provisions for the exercise of an Option
after the death of a Participant.



 



 

G.

Deferral of Gain on a Non-qualified Stock Option. In accordance with the terms
of the applicable non-qualified deferred compensation plan, if any, in which a
Participant is eligible to participate, a Participant may elect to defer any
gain realized upon the exercise of a Non-qualified Stock Option. The election to
defer the gain must be made in accordance with the applicable non-qualified
deferred compensation plan.



 



 
7

--------------------------------------------------------------------------------

 



 



7.

Stock Appreciation Rights.



 



 

A.

Grant Terms. The Committee may grant a Stock Appreciation Right independent of
an Option or in connection with an Option or a portion thereof. A Stock
Appreciation Right granted in connection with an Option or a portion thereof
shall cover the same shares of Stock covered by the Option, or a lesser number
as the Committee may determine. A Stock Appreciation Right shall be subject to
the same terms and conditions as an Option, and any additional limitations,
terms or conditions set forth in this Section 7 or the Award Agreement.



 



 

B.

Exercise Terms. The exercise price per share of Stock of a Stock Appreciation
Right granted independent of an Option shall not be less than 100% of the Fair
Market Value of the Stock at the time of the granting of the Stock Appreciation
Right. A Stock Appreciation Right granted independent of an Option shall entitle
the Participant upon exercise to a payment from the Company in an amount equal
to the excess of the Fair Market Value on the exercise date of a share of Stock
over the exercise price per share of Stock, times the number of Stock
Appreciation Rights exercised. A Stock Appreciation Right granted in connection
with an Option shall entitle the Participant to surrender an unexercised Option
(or portion thereof) and to receive in exchange an amount equal to the excess of
the Fair Market Value on the exercise date of a share of Stock over the exercise
price per share for the Option, times the number of shares covered by the Option
(or portion thereof) which is surrendered. Payment may be made, in the
discretion of the Committee, in (i) Stock, (ii) cash or (iii) any combination of
Stock and cash. Cash shall be paid for fractional shares of Stock upon the
exercise of a Stock Appreciation Right. The term of each Stock Appreciation
Right shall not be more than ten (10) years from the date of granting thereof or
such shorter period as is prescribed in the Award Agreement



 



 

C.

Limitations. The Committee may impose such conditions upon the exercisability or
transferability of Stock Appreciation Rights as it determines in its sole
discretion. To the extent Stock Appreciation Rights are subject to restrictions,
Stock Appreciation Rights shall vest in whole shares only, and the holder of a
Stock Appreciation Right shall not be deemed vested in any fractional share
regardless of anything to the contrary in any Award Agreement.



 



8.

Other Stock-Based Awards and Cash-Based Awards.



 

The Committee may, in its sole discretion, grant Awards of Stock, restricted
Stock and other Awards that are valued in whole or in part by reference to the
Fair Market Value of Stock. These Awards shall collectively be referred to
herein as Other Stock-Based Awards. The Committee may also, in its sole
discretion, grant Cash-Based Awards, which shall have a value as may be
determined by the Committee. Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including, but
not limited to, the right to receive one or more shares of Stock (or the
cash-equivalent thereof) upon the completion of a specified period of service,
the occurrence of an event or the attainment of performance objectives. Other
Stock-Based Awards and Cash-Based Awards may be granted with or in addition to
other Awards. Subject to the other terms of the Plan, Other Stock-Based Awards
and Cash-Based Awards may be granted to such Participants in such amounts and
upon such terms, restrictions and conditions, and at any time and from time to
time, as shall be determined by the Committee and set forth in an Award
Agreement. To the extent Other Stock-Based Awards are subject to restrictions,
Other Stock-Based Awards shall vest in whole shares only, and the holder of an
Other Stock-Based Award shall not be deemed vested in any fractional share
regardless of anything to the contrary in any Award Agreement.

 



 
8

--------------------------------------------------------------------------------

 



 



9.

Performance-Based Awards.



 

To the extent applicable, the Committee may, in its sole and absolute
discretion, determine that certain Awards, including Other Stock-Based Awards
and/or Cash-Based Awards, should be subject to such requirements so that they
are deductible by the Employer under Code Section 162(m), or any successor
thereto. If the Committee so determines, such Awards shall be considered
Performance-Based Awards subject to the terms of this Section 9, as provided in
the Award Agreement. A Performance-Based Award shall be granted by the Committee
in a manner to satisfy the requirements of Code Section 162(m) and the
regulations thereunder. The performance measures to be used for purposes of a
Performance-Based Award shall be chosen by the Committee, in its sole and
absolute discretion, from among the following: earnings per share of Stock; book
value per share of Stock; net income (before or after taxes); operating income;
operating income before depreciation and amortization; return on stockholders’
equity; return on invested capital, assets or equity; cash flow return on
investments which equals net cash flows divided by owners’ equity; earnings
before interest or taxes; earnings before interest, taxes, depreciation and
amortization; earnings before extraordinary or special items; earnings before
income taxes and any provision for Performance-Based Awards or other cash
bonuses; gross revenues or revenue growth; sales; market share; expense
management; improvements in capital structure; profit margins; Stock price;
total stockholder return; cash flow; cash flow from operations; free cash flow;
net cash provided by operations; cash flow in excess of cost of capital; average
cash balance; net cash; cash position; interest expense after taxes; working
capital; economic value added/economic profit; gross or net operating margins;
gross or net profits; operational performance measures; strategic business
criteria consisting of one or more objectives based on meeting specified
development, strategic partnering, licensing, market penetration, geographic
business expansion goals, cost targets, customer satisfaction, employee
satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, joint ventures or affiliates. To
the extent consistent with Code Section 162(m), the Committee (i) may
appropriately adjust any measurement of performance under a performance measure
to eliminate the effects of charges for restructurings, discontinued operations,
unusual or nonrecurring or extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
disposal of a segment of a business or related to a change in accounting
principle all as determined in accordance with accounting principles generally
accepted in the United States, as well as the cumulative effect of accounting
changes, in each case as determined in accordance with accounting principles
generally accepted in the United States or identified in the Company's financial
statements or notes to the financial statements, and (ii) may appropriately
adjust any measurement of performance under a performance measure to exclude the
effects of any of the following events that occurs during a performance period:
(A) asset write-downs; (B) litigation, claims, judgments or settlements; (C)
changes in tax law or other such laws or provisions affecting reported results;
(D) reorganization and restructuring programs; and (E) payments made or due
under this Plan or any other compensation arrangement maintained by the Company.
The performance measures may relate to the Company, a Parent, a Subsidiary, an
Employer or one or more units of such an entity and may be measured annually; at
a point in time during a performance period; as an average of values determined
at various points of time during a performance period; cumulatively over a
period of years; on an absolute basis; relative to a pre-established target,
prior period results or designated comparison group; or as a change in values
during or between performance periods, in each case as specified by the
Committee.

 



 
9

--------------------------------------------------------------------------------

 



 

The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to an Award and, if they
have, to so certify and ascertain the amount of the applicable Performance-Based
Award. The Committee shall have the discretion to adjust Performance-Based
Awards downward, but shall not have the ability to pay a Performance-Based Award
greater than such Performance-Based Award achieved based upon applicable
performance goals.

 

An Award shall be a Performance-Based Award only if the Committee consists
solely of two or more Outside Directors within the meaning of Treas. Reg.
Section 1.162-27(e)(3) or any successor thereto.

 



10.

Nontransferability of Awards.



 

Unless otherwise determined by the Committee and expressly set forth in an Award
Agreement, an Award granted under the Plan and all rights thereunder shall, by
its terms, be non-transferable, nonassignable and not subject to encumbrance in
any manner otherwise than by will or the laws of descent and distribution and an
Award may be exercised, if applicable, during the lifetime of the Participant
thereof, only by the Participant or his or her guardian or legal representative.
Notwithstanding the above, the Committee may not provide in an Award Agreement
that an Incentive Stock Option is transferable. Any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, shall be
void and of no effect.

 



11.

Tax Withholding.



 

The Committee shall have the right to condition the delivery, vesting and
retention of Stock, cash or other property under an Award upon full satisfaction
by the Participant of all tax withholding requirements with respect to the
Award. The Committee will prescribe such rules for the withholding of federal,
state and local taxes, including social security and Medicare withholding tax,
as it deems necessary. In satisfaction of tax withholding requirements, the
Committee may, but need not, hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock (but not in excess of the
minimum withholding required by law) or sell any shares of Stock contingently
issued or credited by the Company for the purpose of paying such Award or any
other Award under this Plan to raise the amount necessary to satisfy applicable
withholding requirements.

 



 
10

--------------------------------------------------------------------------------

 



 



12.

Adjustments Upon Changes in Capitalization or Corporation Acquisitions.



 

Notwithstanding any other provisions of the Plan, unless otherwise provided in
the Award Agreement, the number and class of shares subject to each outstanding
Award and the exercise prices, if applicable, shall be adjusted, to the same pro
rata number of shares and price as in the original Award Agreement, in the event
of changes in the outstanding Stock by reason of stock dividends, stock splits,
reverse stock splits, recapitalization, mergers, consolidations, statutory share
exchange, sale of all or substantially all assets, split-ups, combinations or
exchanges of shares and the like, and, in the event of any such change in the
outstanding Stock, the aggregate number and class of shares available under the
Plan and the maximum number of shares as to which Awards may be granted to an
individual shall be appropriately adjusted by the Committee, whose determination
shall be conclusive. In the event the Company, a Parent or a Subsidiary enters
into a transaction described in Section 424(a) of the Code with any other
corporation, the Committee shall, unless otherwise provided in the Award
Agreement, grant options to employees or former employees of such corporation in
substitution of options previously granted to them upon such terms and
conditions as shall be necessary to qualify such grant as a substitution
described in Section 424(a) of the Code.

 

In the event of a Change in Control, notwithstanding any other provisions of the
Plan or Award Agreement to the contrary, the Committee may, in its sole
discretion, provide for:

 



 

(1)

Accelerated vesting of any outstanding Awards that are otherwise unexercisable
or unvested as of a date selected by the Committee;



 



 

(2)

Termination of an Award upon the consummation of the Change in Control in
exchange for the payment of a cash amount determined at the discretion of the
Committee but intended to provide the Participant with the difference between
the Stock subject to the vested portion of the Award and the exercise price;
and/or



 



 

(3)

Issuance of substitute Awards to substantially preserve the terms of any Awards
previously granted under the Plan, which may be with respect to securities of a
successor issuer.



 



13.

Amendment and Termination.



 

The Board may at any time terminate the Plan, or make such amendments or
modifications to the Plan as it shall deem advisable; provided, however, that if
and solely if such approval is required by applicable law, then to the extent
such approval is so required, such amendment or modification shall be made
subject to approval by the holders of Stock. No termination or amendment of the
Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted, adversely affect the rights of such Participant
under such Award.

 



 
11

--------------------------------------------------------------------------------

 



 

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the effective date of this Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code and related Department of Treasury guidance,
prior to payment to such Participant of such amount, the Company may (i) adopt
such amendments to the Plan and Awards and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to avoid the
imposition of and additional tax under Section 409A of the Code.

 



14.

Effectiveness of the Plan.



 

The Plan became effective upon adoption by the Board, subject, however, to its
further approval by the stockholders of the Company given within twelve (12)
months of the date the Plan is adopted by the Board at a regular meeting of the
stockholders or at a special meeting duly called and held for such purpose.
Grants of Awards may be made prior to such stockholder approval but all Award
grants made prior to stockholder approval shall be subject to the obtaining of
such approval and if such approval is not obtained, such Awards shall not be
effective for any purpose. This amendment and restatement shall become effective
upon adoption by the Board. If any amendment requiring approval of the Company’s
stockholders is not approved by the Company’s stockholders, the Second Amended
and Restated 2004 Stock Incentive Plan as in effect immediately prior to March
18, 2014 will continue to operate according to its terms.

 



15.

Time of Granting of an Award.



 

An Award grant under the Plan shall be deemed to be made on the date on which
the Committee, by formal action of its members duly recorded in the records
thereof, makes an Award to a Participant (but in no event prior to the adoption
of the Plan by the Board); provided that, such Award is evidenced by a written
Award Agreement duly executed on behalf of the Company and on behalf of the
Participant, if applicable, within a reasonable time after the date of the
Committee action. Notwithstanding the foregoing, an Award granted under the Plan
by Chief Executive Bear, Chief Operations Bear, or Chief Human Resources Bear
shall be deemed to be the determination date described above in Section 2(K).

 



16.

Term of Plan.



 

This amendment and restatement of the Plan shall terminate ten (10) years after
the date on which it was first approved and adopted by the Board and no Award
shall be granted hereunder after the expiration of such ten-year period. Awards
outstanding at the termination of the Plan shall continue in accordance with
their terms and shall not be affected by such termination.

 



17.

Severability.



 

Any word, phrase, clause, sentence or other provision herein which violates or
is prohibited by any applicable law, court decree or public policy shall be
modified as necessary to avoid the violation or prohibition and so as to make
this Plan and any Award Agreement enforceable as fully as possible under
applicable law, and if such cannot be so modified, the same shall be ineffective
to the extent of such violation or prohibition without invalidating or affecting
the remaining provisions herein.

 



 
12

--------------------------------------------------------------------------------

 



 



18.

Non-Waiver of Rights.



 

The Company’s failure to enforce at any time any of the provisions of this Plan
or any Award Agreement or to require at any time performance by the Participant
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Plan, any Award
Agreement, or any part hereof, or the right of the Company thereafter to enforce
each and every provision in accordance with the terms of this Plan and any Award
Agreement.

 



19.

Assignment.



 

Any Award Agreement shall be freely assignable by the Company and shall inure to
the benefit of, and be binding upon, the Company, its successors and assigns
and/or any other entity which shall succeed to the business presently being
conducted by the Company.

 



20.

No Right To Continued Employment or Other Status.



 

Nothing in the Plan or in any Award granted pursuant to the Plan shall be
considered or construed as creating a contract of employment or any other
relationship for any specified period of time or shall confer on any individual
any right to continue in the employ of the Employer or continue any other
relationship with the Company. The Employer and the Company expressly reserve
the right at any time to dismiss or otherwise terminate its relationship,
whether employment or otherwise, with a Participant free from any liability or
claim under the Plan, except as expressly provided in the applicable Award
Agreement.

 



21.

Choice of Law.



 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of law.

 



22.

Awards to Employees of Non-United States Subsidiaries.



 

The terms of an Award granted to an employee of a non-United States subsidiary
of the Company shall be governed by the otherwise applicable provisions of the
Plan, unless such provisions are modified by sub-plans or special rules adopted
by the Committee to modify the terms of the Plan as applied to employees of such
non-United States subsidiary who are resident outside the United States. Such
sub-plans or special rules shall be designed to achieve desired tax or other
objectives in particular jurisdictions outside the United States or achieve
other business objectives in the determination of the Committee. The Committee
may, in its sole discretion, amend the terms of the Plan or Awards with respect
to such Participants in order to conform such terms with the requirements of
local law or to obtain more favorable tax or other treatment for a Participant,
the Company or a Subsidiary.

 

 
13

--------------------------------------------------------------------------------

 

  



23.

Section 409A.



 

Notwithstanding other provisions of the Plan or any Award Agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award Agreement, as
the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code; which, if the Participant is a
“specified employee” within the meaning of the Section 409A, shall be the first
day following the six-month period beginning on the date of Participant’s
termination of employment. The Company shall use commercially reasonable efforts
to implement the provisions of this Section 23 in good faith; provided that
neither the Company, the Committee nor any of the Company’s employees, directors
or representatives shall have any liability to Participants with respect to this
Section 23.

 

The foregoing Plan, as amended and restated, was approved and adopted by the
Board on March 18, 2014.

 



                 

BUILD-A-BEAR WORKSHOP, INC.

                 

By:

/s/ Sharon Price John

 



 

 

14